Citation Nr: 0739110	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-09 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected bilateral foot disability including residuals of 
surgical correction, bilateral hammertoes, currently rated as 
30 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1965 to August 
1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that granted service connection and 
awarded a 10 percent rating for bilateral plantar fasciitis, 
effective June 4, 2004, and denied an increased rating for 
the service-connected residuals of bilateral surgical 
correction of hammertoes, currently rated as 30 percent 
disabling.  

In June 2006, the veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, DC.  A transcript of his testimony is 
associated with the claims file.  

The case was remanded back to the RO by the Board in December 
2006.


FINDING OF FACT

The service-connected bilateral foot disability is manifested 
by residuals of surgical correction of bilateral hammertoes 
productive of severe pain, bilateral toe deformities, 
including callosities with marked tenderness and hallux 
valgus of the right foot with painful bunions bilaterally and 
bilateral plantar fasciitis; however, neither pronounced 
flatfoot, nor contraction of plantar fascia with dropped 
forefoot are shown, and the evidence does not show that all 
toes are hammer with marked varus deformity. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating 
greater than 30 percent for the service-connected residuals 
of bilateral surgical correction of hammertoes have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.71a, Diagnostic Code 5278 (2007).

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected bilateral 
plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Codes 5279 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS


I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

With regard to the separate grant of service connection for 
plantar fasciitis, the notification did not advise the 
veteran of the laws regarding degrees of disability or 
effective dates for any grant of service connection.  
However, in this case, the separate grant of service 
connection for plantar fasciitis was not based on a claim for 
such; but rather, it was essentially an increased rating for 
the service-connected foot disability.  In other words, after 
the veteran submitted a claim for increase for the service-
connected bilateral foot disability, the RO essentially 
granted an increased rating of 10 percent for the service-
connected foot disability, albeit under a different 
diagnostic code.  Here, the veteran is challenging both the 
denial of an increased rating for the residuals of hammer toe 
surgery as well as the assignment of a separate 10 percent 
rating for the plantar fasciitis.  As such, the duty to 
assist letter of August 2004 properly notified the veteran of 
what evidence was needed to show an increase in disability.  
The purpose that the August 2004 notice was intended to serve 
has been fulfilled as to both claims on appeal.  Thus, 
because the notice that was provided before the separate 
rating was assigned was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Ratings

The veteran seeks a rating in excess of 30 percent for the 
service-connected residuals of bilateral surgical correction 
of hammertoes, and a rating in excess of 10 percent for the 
service-connected plantar fasciitis.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The rating schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective enervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered, and examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These factors do not 
specifically relate to muscle or nerve injuries independent 
of each other, but rather, refer to overall factors, which 
must be considered when rating the veteran's joint injury.  
DeLuca.  Although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, the rating schedule does not require a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).

Consideration is to be given as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
affected joints.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  38 C.F.R. § 4.59.

Historically, service connection for residuals of bilateral 
surgical correction of hammertoes was granted pursuant to a 
February 1968 rating decision, with a 10 percent rating 
assigned.  A January 2001 rating decision increased the 10 
percent rating to 30 percent for the service-connected 
residuals of bilateral correction of hammertoes.  The veteran 
did not appeal that determination.  In June 2004, the veteran 
requested an increased rating for the service-connected 
residuals of bilateral correction of hammertoes.  

The RO rated the veteran's service-connected residuals of 
surgical correction, bilateral hammertoes under Diagnostic 
Code 5278 for acquired pes cavus or "claw foot."  Under 
Diagnostic Code 5278 a 30 percent rating is assigned for 
bilateral disability where all toes are tending to 
dorsiflexion, motion of dorsiflexion at ankle is limited to 
right angle, where a shortened plantar fascia is shown, and 
where there is marked tenderness under metatarsal heads 
bilaterally.  A higher rating of 50 percent is awarded under 
Diagnostic Code 5278 where the bilateral foot condition 
causes marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, very painful callosities, 
marked varus deformity.  

Notably, Diagnostic Code 5282 specifically governs rating for 
hammer toes; however, the maximum rating under that code is 
10 percent, which is assigned if the disability is productive 
of hammer toes of all toes of one foot, without claw foot.  

At VA examination in August 2004, the veteran reported severe 
pain in the area of the surgery for hammertoes resulting in 
his having to walk on either the lateral or medial aspect of 
his feet which resulted in the development of calluses or 
bunions which led to current primary weight bearing on his 
heels with tenderness beginning to develop in that area.  The 
veteran has tried various orthotics over the years, but they 
have all been unsuccessful.  The veteran did not use a cane, 
but he did wear sandals primarily, because most shoes were 
uncomfortable for his feet.  The veteran did not participate 
in an recreational activities.  He was able to perform his 
activities of daily living without difficulty.  He limited 
the amount of walking that he did secondary to pain in the 
feet.  He stated that he was dependent on others to do things 
such as grocery shopping, for example.  He took over-the-
counter pain medications, with little relief.  

Examination of the right foot revealed evidence of hallux 
valgus with bunion, tender to palpation.  There was pain and 
tenderness under the MP joint of the third toe with 
shortening of the third toe surgically.  That was the toe in 
which the hammertoe was corrected.  There was a tender callus 
over the fifth MP joint.  There was tenderness to palpation 
in the area of the calcaneus.  There was some callus 
formation around the lateral aspect of the heel.  There were 
no ulcerations or skin breakdown.  Range of motion of the 
toes was within normal limits except for the third toe which 
was surgically fixed.  However, the veteran complained of 
pain during the range of motion in the area of the third toe.  
On palpation, there was an exquisite pain in all the 
identified areas of the bunion, residuals of the surgery to 
the toe, and the callus under the right fifth metatarsal, as 
well as tenderness around the borders of the calcaneus 
consistent with fasciitis.  

Examination of the left foot noted residuals of surgery to 
the left third toe with pain with manipulation.  The toe 
itself was surgically fixed.  There was a plantar wart under 
the first MP joint of the left toe that was exquisitely 
tender.  There was a callus under the fifth MP joint that was 
exquisitely tender, and there was tenderness around the 
borders of the heel, again consistent with fasciitis.  On the 
dorsum of both feet, there was a 2-inch scar over the third 
metatarsal.  It was approximately an eight of an inch in 
width, flat, hypopigmented, and nontender.  It had no adverse 
effects on the movement of the toes and was nonafixed to 
underlying tissues.  

The impression was post surgical fixation of third toe of 
both feet bilaterally secondary to hammertoe; symptomatic 
bunion of right toe, symptomatic calluses of fifth toes 
bilaterally.  The examiner noted that the symptoms of he 
veteran's feet were related to abnormal weight bearing.  The 
examiner noted that the veteran had extreme pain in the feet 
with ambulation.  He did not participate in activities that 
required extended standing or walking, secondary to pain in 
his feet.  None of the symptoms were associated with flatfeet 
and the veteran did not have any physical findings of 
flatfeet.  

Based on that examination, the RO issued a rating decision in 
September 2004 which denied an increased rating for the 
service-connected residuals of surgical correction of 
bilateral hammertoes; but, which granted a separate 10 
percent rating for bilateral plantar fasciitis, and assigned 
a 10 percent rating.  

The veteran's plantar fasciitis is rated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5279.  Under that code, a 10 percent rating is assigned for 
unilateral or bilateral anterior metatarsalgia (Morton's 
Disease).  That is the highest possible rating under 
Diagnostic Code 5279.

The veteran disagreed with the September 2004 rating 
decision, and this appeal ensued.  In support of his claim, 
the veteran explained that he had lost most of the use of his 
feet and he must now use a cane to walk.  The veteran also 
reported that all of the years of abnormal weight bearing 
were beginning to take a toll on his back and legs, in 
addition to the feet.  

At a May 2005 VA examination, the veteran was still bearing 
most of his weight on his heels.  He reported pain in both 
feet with walking or standing and occasionally even at rest 
in both feet.  The only treatment he received was an 
occasional shaving of his multiple calluses.  That gave him 
some temporary relief.  He was using no orthotics.  He took 
Gabapentin for pain.  The veteran was unable to stand for 
longer than an hour on either foot and that contributed to 
his retirement from work.  Functionally he could walk about 
half a block using his cane before he had to rest both feet.  
His feet did not alter his ability to do the activities of 
daily living.  He used a cane at all times.  He was not 
working because of his stomach cancer, and the pain in his 
feet with weight bearing.  He was unable to pursue any 
activities which required standing longer than an hour or 
walking further than a half a block.  

Examination of the right foot revealed a very short right 
third toe.  He had a scar on the dorsum of his right forefoot 
and across the base of the third toe.  He had a full range of 
motion in the ankle, subtalar, middorsal and toe joints 
without pain.  Repetitive motion did not change his range or 
symptoms.  He had a callus on the medial side of his heel and 
beneath the fifth metatarsal head.  He was also tender 
beneath the third and fourth metatarsal heads.  Posterior 
tibial and dorsalis pedis pulses were palpable.  He had no 
drop forefoot and no tight plantar fascia.  

Examination of the left foot revealed a very short third toe 
with the proximal phalanx having been excised.  He had a scar 
over the dorsum of his forefoot and at the base of the third 
toe.  He had a full range of motion in the ankle, subtalar, 
middorsal, and toe joints without pain.  Repetitive motion 
did not change his range or symptoms.  He had a hard corn on 
the plantar aspect of the plantar aspect of the proximal 
phalanx of the left great toe and had a callus beneath the 
fifth metatarsal head.  Posterior tibial and doralis pedis 
pulses were palpable.  He had no tight plantar fascia.  

The veteran had no tenderness over the attachment of the 
plantar fascia to the os calcis in either foot.  His 
callouses were painful to pressure.  

X-rays of the right foot revealed 40 degrees of hallux valgus 
deformity.  The head of the first metatarsal was prominent 
medially.  The proximal phalanx of the third toe had been 
surgically excised.  There was a fusion of the second and 
third metatarsal several centimeters distal to their bases..  
No other abnormalities were noted.  

X-rays of the left foot revealed that the proximal phalanx of 
the third toe had been surgically excised.  There was mild 
osteoporosis of the third metatarsal head secondary to the 
decreased weight bearing born by it  He had a 20 degree 
hallux valgus deformity of the first toe and a 20 degree 
hallux varus deformity of the fifth toe.  No other 
abnormalities were noted.  

The impression was:  1.  Status post excision proximal 
phalanx, right and left third toes (correction of hammertoe); 
2.  No residual hammertoe deformity in any toe; 3.  No 
tightness of his plantar fascia or drop forefoot in either 
foot; 4.  Hallux valgus deformity, right; 5.  Hallux varus 
deformity, left fifth toe; 6.  Corns and calluses on the 
right medial side of the heel and beneath the fifth 
metatarsal head, beneath the left fifth metatarsal head with 
a hard corn on the plantar aspect of the approximate phalanx 
of the left great toe.  

The examiner could detect no objective evidence of weakness, 
incoordination, fatigue or loss of motion due to the above.  
The examiner was unable to estimate the range of motion, 
amount of pain, or functional capacity during a flare-up 
without resorting to speculation.  

At his personal hearing before the undersigned in June 2006, 
the veteran testified that he had pain in his feet all the 
time.  The veteran reported that he could not stand for long 
periods of time, do strenuous work, carry weights or put any 
pressure on his feet.  

At VA examination in January 2007, the veteran reported that 
he used a cane for walking all the time.  He had pain in both 
feet, with walking or standing for over 30 minutes, and he 
had occasional pain at rest.  Current treatment included 
getting his calluses shaved, which afforded only temporary 
relief.  He tried orthotics, but they did not work.  He did 
not have problems with daily activities.  The veteran stopped 
taking medications for his foot pain because he developed an 
addiction to oxycodone.  

Examination of the right foot revealed a tender callosity 
under the fifth metatarsal head, and over the medial bunion 
there was a tender callosity.  He had a hallux valgus of 40 
degrees.  He had dorsiflexion of 4 to 5 degrees and plantar 
flexion of 15 degrees with pain at the endpoint.  Repetitive 
motion did not change anything.  A facial grimace was noted 
for evidence of pain.  Examination of the left foot did not 
reveal any significant bunion deformity.  He did have a 
painful callosity at the fifth metatarsal head and also one 
at the very base on the plantar surface of the first two.  
Both feet had very short third metatarsals and marked 
tenderness at the area of the third metatarsal head.  The 
veteran was wearing new shoes which had not gotten much wear, 
however, there did appear to be more wear on the heel of the 
shoe than where the forefoot was.  X-rays of both feet 
revealed the surgical changes in the third toe, with complete 
excision of the proximal phalanx.  There appeared to be 
shortening of the third metatarsal head on both feet, the 
right being worse than the left and second third metatarsal 
appeared to be surgically fused on the right.  That was not 
certain on the left.  The 40 degree hallux valgus was noted 
on the x-ray and it confirmed the findings on the physical 
examination.  There was no weakness of the feet.  There was 
no "marked contracture of plantar fascia with dropped 
forefoot" of either foot.  

The impression was status post surgery for hammertoe, third 
toe bilaterally; painful callosity ; and hallux valgus, right 
foot with painful bunion.  The examiner concluded that the 
veteran had significant impairment regarding his feet, and 
had limited standing and walking.  His subjective complaints 
were supported by the objective physical findings at the time 
of the examination.  The veteran could have further 
limitation, range of motion, and pain on flare-ups, but the 
examiner was unable to estimate the additional loss without 
resorting to speculation.  

It is clear from the evidence of record, that the veteran has 
a severe foot disability.  The service-connected disability 
has been compensated with a 30 percent rating for bilateral 
residual of hammertoe correction, as well as with an 
additional 10 percent rating for bilateral plantar fascia.  

The veteran's disability does not meet the criteria for the 
next higher rating of 50 percent under Diagnostic Code 5278, 
because marked contraction of the plantar fascia with dropped 
forefoot, all toes hammer, very painful callosities and 
marked varus deformity are not shown.  

The only other diagnostic code pertaining to disabilities of 
the foot which affords a rating in excess of 30 percent is 
Diagnostic Code 5276 for acquired flatfoot.  Under that code, 
a 50 percent rating is assigned for pronounced bilateral 
flatfoot with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  

However, the VA examiner in August 2004 specifically noted 
that the veteran did not have flatfeet.  Thus, the assignment 
of a rating in excess of 30 percent under Diagnostic Code 
5276 is not appropriate.  

No other orthopedic diagnostic code provides for a rating 
higher than 30 percent unless there is actual loss of the use 
of the foot, in which case each foot is rated at 40 percent. 

In addition, the 10 percent rating assigned for the veteran's 
plantar fasciitis is the highest rating assignable under 
Diagnostic Code 5279, for unilateral or bilateral anterior 
metatarsalgia (Morton's Disease).  There is no other code 
that would appropriately afford the veteran a higher rating 
for the plantar fasciitis.  

While the veteran's VA examination reports note multiple 
bunions, calluses, and foot deformity, bilaterally, the 
veteran is currently receiving ratings assigned for a severe 
bilateral foot disability.  Additional ratings to compensate 
for additional pain are not assignable in this case, given 
the symptoms noted on examination.  Regarding the veteran's 
bilateral foot disability as a whole, the 30 percent rating, 
in essence, subsumes any other ratings predicated on painful 
motion, such as degenerative joint disease.  Importantly, the 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  A claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  In this case, there do not 
appear to be other separate and distinct manifestations that 
could be compensated under different diagnostic codes 
pertaining to the feet.  Esteban v. Brown, 6 Vet. App. 259 
(1994).  Pain and on manipulation of the feet and limitation 
of motion of the feet are manifestations in evaluating pes 
cavus, which, by analogy, most appropriately affords the 
veteran the highest possible rating of 30 percent for the 
service-connected residuals of bilateral hammertoe 
correction.  Pain and limitation of motion of the feet are 
also manifestations of the arthritis.  

Additionally, pain on use is considered a major factor in 
evaluating disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, in this case, the 
veteran's pain on use is considered in the 30 percent rating 
currently assigned for the veteran's bilateral foot 
disability with plantar fasciitis.  On objective examination, 
the veteran's pain in his feet bilaterally was not 
distinguished from any symptoms associated with the 
arthritis, nor was the pain attributed solely to the bunion, 
or the surgeries, or the calluses; however they all resulted 
from the same problem.  For this reason, the veteran's pain 
on use of the feet due to pes cavus, bunions, hallux valgus 
or hallux varus cannot be distinguished from the veteran's 
arthritic pain and/or limited motion.  The veteran's 
complaints of pain on use are certainly credible; however, 
the veteran's arthritic pain must be considered part of the 
veteran's overall foot disability which is separately 
evaluated under Diagnostic Code 5278.  As such, because the 
same symptoms, pain and limited motion of the feet cannot be 
compensated under two different diagnostic codes, arthritic 
pain and limited motion, if any, does not warrant a 
compensable evaluation under Diagnostic Code 5010-5003.  38 
C.F.R. § 4.14.

Additionally, the potential application of 38 C.F.R. § 
3.321(b)(1) has been considered.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  However, there has been no 
showing that the service-connected right and left foot 
disabilities under consideration here have caused marked 
interference with employment, have necessitated frequent 
periods of hospitalization beyond those noted above, or 
otherwise render impracticable the application of the regular 
scheduler standards.  There is no doubt that the veteran has 
significant impairment of his feet which results in certain 
work restrictions.  However, the regular scheduler standards 
contemplate the symptomatology shown in this case.  In 
essence, there is no evidence of an exceptional or unusual 
disability picture in this case which renders impracticable 
the application of the regular scheduler standards.  As such, 
referral for consideration for an extraschedular evaluation 
is not warranted here.  See 38 C.F.R. § 3.321(b)(1); Bagwell 
v. Brown, 8 Vet. App. 337, 339 (1996).  

Finally, consideration has been given to whether the veteran 
was entitled to "staged" ratings for his service-connected 
plantar fasciitis as prescribed by the Court in Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, at no time since 
service has the service-connected disability been more 
disabling than as currently rated.

In sum, the preponderance of the evidence is against the 
claim for an increased rating for the service-connected 
bilateral foot disability, including in excess of 30 percent 
for the residuals of hammertoe correction, as well as an 
initial rating in excess of 10 percent for the plantar 
fasciitis associated with the overall foot disability.  There 
is no doubt to be resolved; and an increased rating is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  



ORDER

An increased rating for the service-connected residuals of 
bilateral hammertoe correction is denied.  

An initial rating in excess of 10 percent for the service-
connected plantar fasciitis is denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


